Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
IN THE CLAIMS
Claim 17-20 (Canceled).
 
Allowable Subject Matter
	Claims 1-16 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-7 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" to a direction not easy to bend at a bending portion of the superconducting cable, the superconducting cable of the stacked structure having directional anisotropy of bendability with a first direction easy to bend perpendicular to a stacking surface of the tape wires and a second direction difficult to bend parallel to the stacking surface of the tape wires, direction not easy to bend at the bending portion " in combination with the remaining limitations of the claim 1. 
Regarding claims 8-16 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the superconducting cable of the stacked structure having directional anisotropy of bendability with a first direction easy to bend perpendicular to a stacking surface of the tape wires and a second direction difficult to bend parallel to the stacking surface of the tape wires, wherein the superconducting cable is twisted at a portion located immediately before a bending portion of the superconducting cable at which the superconducting cable is to be bent to a direction not easy to bend, in the direction not easy to bend, and wherein the superconducting cable twisted at the portion located immediately before the bending portion is bent to the direction not easy to bend at the bending portion" in combination with the remaining limitations of the claim 8. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/            Primary Examiner, Art Unit 2848